       Case 4:20-cv-09328-YGR Document 42 Filed 03/22/21 Page 1 of 4




 1 C. Brandon Wisoff (State Bar No. 121930)
   bwisoff@fbm.com
 2 Eric Monek Anderson (State Bar No. 320934)
   emonekanderson@fbm.com
 3 FARELLA BRAUN + MARTEL LLP
   235 Montgomery Street, 17th Floor
 4 San Francisco, California 94104
   Telephone: (415) 954-4400
 5 Facsimile: (415) 954-4480

 6 Maeve O’Connor (Pending Pro Hac Vice)
   mloconnor@debevoise.com
 7 Elliot Greenfield (Pending Pro Hac Vice)
   egreenfield@debevoise.com
 8 DEBEVOISE & PLIMPTON LLP
   919 Third Avenue
 9 New York, New York 10022
   Telephone: (212) 909-6000
10 Facsimile: (212) 909-6836

11 Attorneys for Defendants
   ROBINHOOD FINANCIAL LLC;
12 ROBINHOOD MARKETS, INC.;
   ROBINHOOD SECURITIES, LLC
13
                             UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15
                                  OAKLAND DIVISION
16

17

18 JI KWON, individually and on behalf of all   Case No. 4:20-cv-9328-YGR
   others similarly situated,
19
                           Plaintiff,
20                                              STATEMENT OF NONOPPOSITION
21         v.
22                                              The Hon. Yvonne Gonzalez Rogers
   ROBINHOOD FINANCIAL LLC, and
23 ROBINHOOD SECURITIES, LLC,                   Date:            April 13, 2021
                                                Time:            2:00 p.m.
24                       Defendants.            Courtroom:       Room 1, 1301 Clay Street,
                                                                 4th Floor, Oakland CA
25
                                                                 94612
26

27

28

     STATEMENT OF NONOPPOSITION
     Case No. 4:20-CV-9238-YGR
        Case 4:20-cv-09328-YGR Document 42 Filed 03/22/21 Page 2 of 4




 1 EDWARD LUPARELLO, individually and              Case No. 4:20-cv-9328-YGR
     on behalf of all others similarly situated,
 2                                                 Filed January 15, 2021
                             Plaintiff,
 3
 4           v.

 5 ROBINHOOD FINANCIAL LLC,
     ROBINHOOD SECURITIES, LLC, and
 6 ROBINHOOD MARKETS, INC.
 7                           Defendants.
 8 SARKHAN NABI, individually and on               Case No. 4:21-cv-00755-YGR
     behalf of all others similarly situated,
 9                                                 Filed January 29, 2021
10                           Plaintiff,

11           v.

12 ROBINHOOD FINANCIAL LLC, a
     Delaware LLC, and ROBINHOOD
13 SECURITIES, LLC, a Delaware LLC,
14
                             Defendants.
15 ROBEL GHEBREHIWET, on behalf of                 Case No. 3:21-cv-01739-JSC (N.D. Cal.)
     himself and all others similarly situated,
16                                                 Filed February 4, 2021
17                           Plaintiff,

18           v.

19 ROBINHOOD FINANCIAL LLC, a
20 Delaware corporation, ROBINHOOD
   SECURITIES, LLC, a Delaware corporation,
21 and ROBINHOOD MARKETS, INC., a
     Delaware corporation,
22
                             Defendants.
23
24
25
26
27
28

     STATEMENT OF NONOPPOSITION
     Case No. 4:20-CV-9238-YGR
         Case 4:20-cv-09328-YGR Document 42 Filed 03/22/21 Page 3 of 4




 1          Defendants Robinhood Financial LLC, Robinhood Securities, LLC, and Robinhood

 2 Markets, Inc.1, (“Defendants”) hereby submit this Statement of Nonopposition to the (1) Motion to

 3 Consolidate the above-captioned actions2 (the “Robinhood Actions”); (2) Motion to Appoint Lead

 4 Plaintiff; and (3) Motion to Appoint Lead Counsel, (collectively, the “Motions”) filed by Plaintiff

 5 Ji Kwon (“Kwon”) (Dkt. 30).

 6             1. Motion to Consolidate. Defendants do not oppose Kwon’s motion to consolidate

 7 the Robinhood Actions pursuant to Rule 42(a)(2) of the Federal Rules of Civil Procedure. This

 8 nonopposition is not an admission that class certification of the Robinhood Actions is appropriate

 9 or that the factual or legal assertions in the complaints or the motion are true. Defendants reserve
10 all rights and do not waive any arguments otherwise available to them.

11             2. Motion to Appoint Lead Plaintiff. Defendants take no position on the motion to

12 appoint Kwon as lead plaintiff in the Robinhood Actions.

13             3. Motion to Appoint Lead Counsel. Defendants take no position on the motion to

14 appoint Ahdoot & Wolfson, PC, Bursor & Fisher, P.A., and Liddle & Dubin, P.C. as lead counsel

15 for plaintiffs in the Robinhood Actions.

16

17

18

19
20

21

22

23

24
     1
     Robinhood Markets, Inc., is a named defendant in Luparello vs. Robinhood, et al., No. 4:21-cv-
25 00415-YGR (N.D. Cal.) (filed Jan. 15, 2021) and Ghebrehiwet vs. Robinhood, et al, No. 3:21-cv-
   01739-JSC (N.D. Cal.) (filed Feb. 4, 2021), only.
26
   2
     Since the filing of the Motions, Ghebrehiwet vs. Robinhood, et al, No. 3:21-cv-01739-JSC (N.D.
27
   Cal.) (filed Feb. 4, 2021) was transferred from the Southern District of California on March 11,
28 2021 pursuant to 28 U.S.C. § 1404.
                                                     1
     STATEMENT OF NONOPPOSITION
     Case No. 4:20-CV-9238-YGR
       Case 4:20-cv-09328-YGR Document 42 Filed 03/22/21 Page 4 of 4




 1 Dated: March 22, 2021             FARELLA BRAUN + MARTEL LLP

 2
                                     By:
 3
                                           C. Brandon Wisoff
 4
                                           Eric Monek Anderson
 5                                         235 Montgomery Street, 17th Floor
                                           San Francisco, California 94104
 6                                         Telephone: (415) 954-4400
                                           Facsimile: (415) 954-4480
 7                                         Email: bwisoff@fbm.com
 8                                                 emonekanderson@fbm.com

 9
                                           DEBEVOISE & PLIMPTON LLP
10                                         Maeve O’Connor
                                           Elliot Greenfield
11
                                           919 Third Avenue
12                                         New York, New York 10022
                                           Telephone: (212) 909-6000
13                                         Facsimile: (212) 909-6836
                                           Email: mloconnor@debevoise.com
14                                                  egreenfield@debevoise.com
15
16                                   Attorneys for Defendants
                                     ROBINHOOD FINANCIAL LLC; ROBINHOOD
17                                   MARKETS, INC.; ROBINHOOD SECURITIES,
                                     LLC
18
19
20
21
22
23
24
25
26
27
28

     STATEMENT OF NONOPPOSITION
     Case No. 4:20-CV-9238-YGR
